USDC SDNY
DOCUMENT

Liebowitz Law Firm, PLLC ELECTRONICALLY FILED

ATTORNEYS FOR THE PHOTOGRAPHIC ARTS DOC #:

 

 

 

 

 

i aad
DATE FILED: _ 2/12/2020

 

February 12, 2020

Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: McGlynn v. Nylon Media, Inc. (1:19-cv-11520-AT)
Dear Judge Torres,

We represent Plaintiff, David McGlynn, in the above in-captioned case. We have been in touch
with Defendant discussing settlement. We respectfully request that the initial conference
scheduled for February 19, 2020 be adjourned 30 days. Within that time period, if the parties do
not come to a settlement Defendant will respond to the complaint.

The Court’s consideration is much appreciated.

Respectfully submitted,

/s/Richard Liebowitz

Richard P. Liebowitz
DENIED. The initial pretrial conference shall

remain scheduled for February 19, 2020, at 12:40 Counsel for Plaintiff David McGlynn
p-m. The parties' joint letter and proposed case

management plan shall remain due today.

SO ORDERED.

Dated: February 12, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge

Liebowitz @Q Law Firm, PLLC

 
